IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,667-01


                          EX PARTE OLIVIA REHONIC, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W17-30386-M(A) IN THE 194TH DISTRICT COURT
                            FROM DALLAS COUNTY


       Per curiam.

                                             ORDER

       Applicant pleaded guilty to intoxication manslaughter with vehicle and was sentenced to

eight years’ imprisonment. Applicant did not file a direct appeal. Applicant filed this application

for a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this

Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that her plea was involuntary because trial counsel coerced her to plead

guilty and failed to properly investigate the facts of the case, properly inform and advise Applicant

regarding the State’s evidence, and present witnesses on her behalf. Applicant has alleged facts that,

if true, might entitle her to relief. Hill v. Lockhart, 474 U.S. 52 (1985); Ex parte Argent, 393 S.W.3d

781 (Tex. Crim. App. 2013). Accordingly, the record should be developed. The trial court is the
                                                                                                       2

appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court

shall order trial counsel to respond to Applicant’s claim. In developing the record, the trial court

may use any means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall

determine whether Applicant is indigent. If Applicant is indigent and wants to be represented by

counsel, the trial court shall appoint counsel to represent her at the hearing. See TEX . CODE CRIM .

PROC. art. 26.04. If counsel is appointed or retained, the trial court shall immediately notify this

Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant would have insisted on a trial but for counsel’s alleged

deficient performance. The trial court may make any other findings and conclusions that it deems

appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: January 13, 2021
Do not publish